DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,484,616 B1 to Giraud (“Giraud”).
Regarding claims 1, 10, 16 and 17, Giraud discloses an ammunition case trimmer (Fig. 1) for use with a drill including a chuck (the examiner is interpreting this “for use” limitation as a statement of intended use that does not impart structural limitations on the claimed invention1), the ammunition case trimmer comprising: 
a cutter (the assembly of Fig. 6), the cutter including a cutting head 39 and a shaft 40 extending proximally from the cutting head, the cutter being rotatable about an axis of rotation (the long axis of the shaft); 
a shroud (the assembly of Fig. 3) supporting the cutter, the shroud including a case guide (case holder assembly 2, see Fig. 5) defining a mouth 62 for receiving an ammunition case to be trimmed, the case guide including a case engagement surface 68 arranged to locate the case with respect to the cutting head, the shroud including a cutter housing (cylindrical-shaped housing 1) extending proximally of the case guide, the case guide being selectively movable with respect to the cutter housing to move 61 is externally threaded to interface with internal threads 117 of housing 1, the threaded interface facilitating selective movability/adjustment of the case guide 2 relative to the housing 1, 12:40-50);
a first rotational bearing (one of the sealed bearings 45, see Fig. 4) supporting the cutter in the cutter housing for rotation about the axis of rotation (10:52-57), the first rotational bearing 45 permitting conjoint rotation of the cutter housing 1 and the case guide 2 with respect to the cutter (the assembly of Fig. 6) about the axis of rotation; wherein the cutter includes a proximal free end 51 arranged with respect to the shroud to be received in the chuck of the drill for rotating the cutting head (Giraud discloses receipt of proximal free end 51 by a central bore of pulley 22, see Figure 4, however the elongated tubular shape of the free end 51 would function equally well for receipt by the chuck of a drill); and
a first shoulder (annotated below) arranged to engage the first rotational bearing 45 to limit axial movement of the cutter (comprising shaft 40) with respect to the bearing 45; and
a first retainer/second shoulder 47 releasably connected (by way of screws 60) to the shroud (comprising housing 1) and arranged to limit proximal movement of the rotational bearing 45 with respect to the shroud (10:52-57).

    PNG
    media_image1.png
    803
    771
    media_image1.png
    Greyscale

Regarding claim 2, Giraud further discloses wherein the cutter extends proximally of a proximal end of the shroud (best shown in Fig. 2), and the case guide 2 is conjointly rotatable with the proximal end of the shroud with respect to the cutter (wherein case guide 2 is prevented in rotation with respect to the housing 1 of the shroud by way of hex nut 4, facilitating conjoint rotation with respect to the cutter of Fig. 6).
Regarding claim 3, Giraud further discloses a second rotational bearing (the other of bearing 45) supporting the cutter in the shroud.
Regarding claims 5 and 6, Giraud further discloses wherein the case guide 2 is connected to the cutter housing 1 by a threaded connection (61, 117) by which the case guide 2 is rotatable10 CORE/3510895.0619/163828203.1BATT 1342.USwith respect 1 to move the case engagement surface axially with respect to the axis of rotation (12:40-50), wherein the cutter housing 1 is generally tubular (see Fig. 3 and 4) and is threaded to the case guide at the threaded connection (at internal threads 117).
  Regarding claims 7-9, 11-14, Giraud further discloses wherein the rotational bearing 45 is captured with respect to the cutter between a first shoulder (annotated above) and a second shoulder 47 to limit proximal and distal axial movement of the cutter (the assembly of Fig. 6) with respect to the rotational bearing 45 and the shroud (comprising housing 1).
Regarding claim 15, Giraud further discloses third and fourth shoulders (opposing ends of spacer 46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Giraud as applied to claim 3 above, and further in view of CH 687,479 A5 to Ernst (“Ernst”).
Regarding claim 4, Giraud teaches first and second rotation bearings 45 which are “sealed bearings” but does not explicitly disclose the type of sealed bearing (i.e. roller bearing or needle bearing as claimed). However, Ernst discloses an ammunition reconditioning apparatus (Fig. 2) comprising a clamping mechanism (4, 10), the clamping mechanism confirued to turn in a ball or needle-rolling bearing (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Giraud to make use of a combination of roller .
Claims 18-20 is rejected under 35 U.S.C. 103 as being unpatentable over Giraud as applied to claim 3 above, and further in view of Giraud.
Regarding claims 18-20, Giraud is silent regarding wherein the first retainer and the second retainer is a removable circlip. However, Giraud teaches the use of circlips (snap rings 65) in the contact of preventing components from moving axially with respect to each other (11:34-40). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Giraud to have the first retainer and the second retainer be removable circlips as claimed, as taught by Giraud, as a matter of routine selection of a structure known in the art to be suitable for retention purposes.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/JOSHUA T SEMICK/Examiner, Art Unit 3641                                                                                                                                                                                                        





	




	


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP §2111.02(II) PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE